Title: To James Madison from Edward Tiffin, 4 December 1802 (Abstract)
From: Tiffin, Edward
To: Madison, James


4 December 1802, Chillicothe, Northwest Territory. At the request of “several Gentlemen” who have the interest and welfare of the U.S. and of Ohio at heart, and following his own wishes, asks JM to mention Charles Willing Byrd to the president as a candidate for the position of district judge in Ohio should Congress create such an office in this session, which seems likely. Says that Byrd has been territorial secretary “for some time past” and was Hamilton County representative to the Chillicothe convention. Byrd is esteemed by the populace and is as “regular in Character” as anyone in the state.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Byrd”). 1 p. Docketed by Jefferson.



   
   Edward Tiffin (1761–1829) was born in England and received medical training in that country and in Philadelphia. He relocated to the Northwest Territory in 1798. President of the constitutional convention convened at Chillicothe in 1802, he was later elected first governor of the state of Ohio. He served as a U.S. senator from 1807 to 1809 and in 1812 JM named him first commissioner of the General Land Office (Sobel and Raimo, Biographical Directory of the Governors, 3:1191).


